Per Curiam,
To a bill for partition of lands formerly of one Bradley between plaintiff’s ward, a granddaughter of Bradley, and defendant, a daughter, the answer denied the legitimacy of the plaintiff. This was equivalent to a plea of non tenent insimul, and there being no other facts in dispute the judge, apparently by agreement, proceeded to determine the case on this single issue.
*230The defendant denied plaintiff’s legitimacy on two grounds, first that her parents had never been married, and secondly that at the time of the alleged marriage the mother was the wife of another man. All the assignments of error go to the admission and weight of the evidence on these two points. Without discussing them in detail it is sufficient to §ay first that there was evidence enough to support the finding of a marriage between plaintiff’s parents. The certificate of marriage, though not in itself evidence of that fact, was offered in connection with testimony that it was procured from the custody of plaintiff’s father and claimed by him as the certificate of his own marriage. It was therefore within the principle of Hill v. Hill’s Adm., 32 Pa. 511, and was admissible as tending to show the identity of the parties notwithstanding the variation in the name.
The second question is more difficult. There was considerable evidence of a previous marriage. But opposed to it was the evidence of the reception of the parents of the appellee by her mother’s family as married, the acknowledgment of the husband and the treatment of the appellee from her birth as a legitimate child, the entire absence of any appearance or question of the alleged first husband during the whole life of the alleged wife, the possibility of confusion as to the two Bradley families, and finally the presumption in favor of innocence as to the alleged bigamy. The judge weighing all the evidence found the marriage of appellee’s parents to be valid, and we have not been convinced that he was in error.
Judgment affirmed.